Per Curiam.
In this appeal from the judgment dissolving the marriage of the parties, the defendant challenges the trial court’s division of assets.1 The trial court has broad discretion in domestic relations cases, and our review of the exercise of such discretion is limited to whether the trial court correctly applied the law and could reasonably have concluded as it did. Holley v. Holley, 194 Conn. 25, 29, 478 A.2d 1000 (1984). A review of the record makes it clear that the division of assets was neither arbitrary nor an abuse of discretion. Anderson v. Anderson, 191 Conn. 46, 57, 463 A.2d 578 (1983); Solla v. Solla, 3 Conn. App. 415, 416, 489 A.2d 395 (1985).
There is no error.

 Of the remaining issues briefed, two were rendered moot and a third was withdrawn from our consideration.